



Exhibit 10.36


SIDE LETTER AGREEMENT REGARDING RSUS


This Side Letter Agreement Regarding RSUs (this “Letter Agreement”) is made and
entered into as of October 3, 2019, by and between Keith Taylor (the
“Participant”) and Equinix, Inc., a Delaware corporation (the “Company”).
Recitals
A. WHEREAS, the Company and the Participant are parties to certain Restricted
Stock Unit Agreements (each, an “RSU Agreement” and collectively, the “RSU
Agreements”), pursuant to which the Participant received restricted stock units
from the Company (the “RSUs”). Any terms not defined herein are as defined in
the RSU Agreements.
B. WHEREAS, the Compensation Committee of the Board of Directors of the Company
has approved certain amendments to the RSU Agreements, and the Company and the
Participant hereby agree to the same amendments, which provide for (a) 100%
vesting acceleration in the event of a Change in Control and a Qualifying
Termination; and (b) an amendment of the definition of resignation for Good
Reason to add an 18-month time restriction with respect to such resignation.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises, covenants and
undertakings contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
1.Amended Acceleration of Vesting. In each RSU Agreement, Paragraph 2 under
“Change in Control” is hereby amended to provide as follows: “In addition, you
will vest as to 100% of the unvested Target Restricted Stock Units, and any
Dividend Equivalents thereon, if the Company is subject to a Change in Control
before your Service terminates, and you are subject to a Qualifying Termination
(as defined below) within 12 months after the Change in Control.”
2.Amended Definition of Resignation for Good Reason. The conditions to the
acceleration of vesting as a result of your voluntary resignation for Good
Reason are hereby amended to include an additional third condition that “any
termination of your employment under this provision must occur within 18 months
of the initial existence of one or more of the conditions set forth in
subclauses (i) through (iii).” For clarity, the amended Paragraph 4 under
“Qualifying Termination” will be as follows: “For vesting to accelerate as a
result of a voluntary resignation for Good Reason, all of the following
requirements must be satisfied: (1) you must provide notice to the Company of
your intent to assert Good Reason within 120 days of the initial existence of
one or more of the conditions set forth in (i) through (iii) of the preceding
paragraph; (2) the Company will have 30 days from the date of such notice to
remedy the condition and, if it does so, you may withdraw your resignation or
may resign with no acceleration benefit; and (3) any termination of employment
under this provision must occur within 18 months of the initial existence of one
or more of the conditions set forth in subclauses (i) through (iii). Should the
Company remedy the condition as set forth above and then one or more of the
conditions arises again within 12 months following the occurrence of a Change in
Control, you may assert Good Reason again subject to all of the conditions set
forth herein.” (Sections 1 and 2, together, the “Amendments”).





--------------------------------------------------------------------------------





NOW, THEREFORE, the Company and the Participant each agree to the Amendments, as
set forth in this Letter Agreement.
IN WITNESS WHEREOF, the Company has caused this Letter Agreement to be executed
by its duly authorized representative and the Participant has executed this
Letter Agreement, each as of the date hereof.


*********************** Remainder of Page Intentionally Blank
***********************





--------------------------------------------------------------------------------





COMPANY:


By: _____/s/ Charles Meyers ________________
Charles Meyers
President & CEO


PARTICIPANT:    


By: __/s/ Keith Taylor_____________________
Keith Taylor



